DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 10, “that body” should be changed to --that--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi et al. (US 2018/0086298 A1). Nakanishi discloses an airbag device M for a driver's seat (paragraph 0108), comprising: an inflator 9 that is mounted on a housing 11 provided in a steering wheel W; and an airbag cushion (e.g., 20, 200, 201, 202, 202A, 202B, 203, 204, 205A, 206, 207, 208, 209) that is embedded in the housing and is deployed by gas discharged from the inflator, wherein the airbag cushion comprises: a first panel (e.g., 32) that is disposed in a direction toward a driver in a deployed state; and a second panel (e.g., 22) that is provided to face the first panel, is disposed in a direction toward a front of a vehicle in the deployed state, and has an expansion part (e.g., 28F) that protrudes and expands toward the front of the vehicle during deployment. The second panel includes a panel body that has the expansion part disposed in an upper area of the panel body and expanded to protrude toward the front of the vehicle during deployment (see, for example, Figs. 2, 10, 19, 28, 30, 33, 39A-40, 42, 47A-48B, 52A-54, 58A-59B, 62, 67, 69 and 71). The expansion part includes a folded part that is formed by folding only the upper back area of the panel body (see, for example, Figs. 6, 14, 34, 44, 55, 63, 68 and 70; see also paragraph 0191). The folded part is formed by overlapping only the upper back area of the panel body in a Z shape (see, for example, Figs. 6, 14, 23 and 37A). The steering wheel includes a hub part B that is provided with the housing and a rim part (e.g., H(L) and H(R), HL and HR, R) that is provided in at least a portion of an area around the hub part, and when among areas in a circumferential direction centered on the hub part, an area provided with the rim part is referred to as a support area and an area not provided with the rim part is referred to as a non-support area, the expansion part is provided to be located at a position corresponding to the non-support area during deployment (see, for example, Figs. 1, 2, 10, 19, 28, 31-33, 39A-40, 42, 47A-48B, 52A-54, 58A-59B, 62, 67, 69 and 71). One or more folded parts are provided to overlap the panel body or another adjacent folded part (see, for example, Figs. 3, 6, 11, 14, 23 and 37A). In a state in which the airbag cushion is deployed, a size of the expansion part is based on a number and sizes of the one or more folded parts (i.e., the size of the expansion part depends on the number and sizes of the one or more folded parts).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (US 2018/0086298 A1) in view of Choi (KR 2014-0014512). Nakanishi teaches the limitations of claim 1, as explained above. In Nakanishi, the second panel includes an inlet hole 23 through which gas is introduced. Nakanishi does not teach a tether part as recited in claims 8 and 9. Choi teaches an airbag device for a driver's seat, comprising: an inflator that is mounted on a housing provided in a steering wheel 20; and an airbag cushion 30 that is embedded in the housing and is deployed by gas discharged from the inflator, wherein the airbag cushion comprises: a first panel 32 that is disposed in a direction toward a driver in a deployed state; and a second panel 34 that is provided to face the first panel, is disposed in a direction toward a front of a vehicle in the deployed state, and has an expansion part 35 that protrudes and expands toward the front of the vehicle during deployment (Fig. 1). A tether part 38 is coupled to surfaces of the first panel and the second panel facing each other, and is provided to restrain the airbag cushion that is deployed. The second panel includes an inlet hole 34a through which gas is introduced, and the tether part includes an upper tether member 38a and a lower tether member 38b provided on an upper side and a lower side, respectively, based on the inlet hole. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a tether part as taught by Choi for an airbag device as taught by Nakanishi “so that the front panel 32 of the airbag cushion 30 does not protrude further toward the driver…so that the airbag cushion 30 can maintain a predetermined shape.” (See paragraph 0030 of the English translation.)
Response to Arguments
Applicant’s arguments filed on August 12, 2022 with respect to the 35 U.S.C. 102(a)(1) rejection(s) over Choi (KR 2014-0014512) have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection(s) over Choi (KR 2014-0014512) have been withdrawn. 
Applicant's arguments filed on August 12, 2022 with respect to the 35 U.S.C. 102(a)(1) rejection(s) over Nakanishi et al. (US 2018/0086298 A1) have been fully considered but they are not persuasive.
Applicant argues that amended claim 1 does not read on Nakanishi because “Nakanishi's folds, however, are for a symmetric expansion of the airbag, i.e., the folds are on both sides of a gas inflow opening 23.” (See page 8 of applicant’s remarks.) Claim 1 still reads on Nakanishi if just the expansion part 28F is taken as corresponding to the claimed expansion part. The claim language does not preclude the invention from having other expansion parts besides the claimed expansion part. Furthermore, as noted above and on page 8 of applicant’s remarks, Nakanishi discloses an embodiment that only has an upper expansion part. Regarding applicant’s arguments in the second paragraph on page 8 of the remarks, that expansion part is still formed by overlapping only the upper back area of the panel body in a Z shape (as in Fig. 37A), albeit after joining edges 61e and 61f. The claim language does not preclude the expansion part from having such joined edges.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614